Richard L. Baltimore, Jr., J.
The facts are undisputed.
Defendant, driving a motor vehicle northerly on North Avenue:
(i) made a right turn at the intersection of North and *21Broadview Avenues and proceeded northeasterly on Broad-view Avenue to its intersection with Braemar Avenue; then
(ii) made a left turn onto Braemar Avenue and proceeded westerly on Braemar Avenue to its intersection with North Avenue; then
(iii) made a right turn onto North Avenue; then proceeded northerly on North Avenue.
The question before the court is do the facts stated constitute a violation of section 1225 of the Vehicle and Traffic Law: avoiding a traffic control device.
Applicable Statutes
Section 1225 of the Vehicle and Traffic Law provides that: "No person shall drive across or upon a sidewalk, driveway, parking lot or private property or otherwise drive off a roadway, in order to avoid an intersection or traffic control device.”
Section 140 of the Vehicle and Traffic Law defines a "roadway” as: "That portion of a highway improved, designed, marked, or ordinarily used for vehicular travel, exclusive of the shoulder and slope. In the event a highway includes two or more separate roadways the term "roadway” as used herein shall refer to any such roadway separately but not to all such roadways collectively.”
Section 118 of the Vehicle and Traffic Law defines a "highway” as: "The entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.”
Section 153 of the Vehicle and Traffic Law defines "traffic control devices” as: "All signs, signals, markings and devices not inconsistent with this chapter placed or erected by authority of a public body or official having jurisdiction for the purpose of regulating, warning or guiding traffic.”
The People contend that the defendant, by taking the route he did in order to avoid a traffic control device which was turning from a yellow light to a red light, in effect made an effort to circumvent or avoid the light by taking a devious route to continue in the same direction in which he was originally proceeding.
For the purpose of this case, we accept the assumption that this was the defendant’s purpose. In order to make this action illegal, some special violation of the statute must have occur*22red. The question then becomes, What is the meaning of "Drive off a roadway?”
The People concur that at no time did the defendant drive off those portions of the street designated for vehicular traffic. Defendant drove at all times only on portions of the street regularly and ordinarily used for vehicular traffic. The court finds as a matter of law that merely driving from one roadway to another without at any time driving on any other portion thereof not ordinarily approved for vehicular traffic, is not driving "off a roadway” within the meaning of the statute as set forth in section 1225 of the Vehicle and Traffic Law.
The second question is did the defendant "avoid a traffic control device”? Defendant at all times drove on to North Avenue by way of a street-controlled device and he did so in obedience to that device.
It cannot be said that to drive off one street on to another and back on to the original street is "avoiding” a traffic control device within the meaning of the statute, so long as the defendant obeyed all traffic control devices in so doing.
Whether defendant’s motive was to save time, is immaterial, he has not violated the law. The complaint is dismissed.